The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to Applicants 12/14/2021 amendment(s) /response(s) in the Application 16/764,940 by CURRY et al. for “FAILOVER SYSTEM AND METHOD FOR DIVERTING DATA TRAFFIC OVER A REPLACEMENT ACCESS NETWORK”, filed on 05/18/2020. The amendment/response to the claims has been entered: 
Claims 1,4-6, 8-9 and 12-13 are currently amended. 
Claims 15-20 are newly added. 
Therefore, claims 1-20 are now pending. 
This rejection is FINAL. 


Response to Arguments

Applicant’s arguments, filed on 12/14/2021, hereinafter  “Remarks”, have been fully considered and they are persuasive in part, as described below:
Applicants have amended the title to be: “FAILOVER SYSTEM AND METHOD FOR DIVERTING DATA TRAFFIC OVER A REPLACEMENT ACCESS NETWORK”. Therefore, the objection to the title has been withdrawn.

With respect to claim 8 and the associated Section 101 Rejection (as indication in the 09/30/2021 Non-Final Rejection, pages 2-3), the claim amendment to recite "a non-transitory computer readable storage medium” overcomes the Rejection.  Accordingly, the Section 101 Rejection has been withdrawn.

With respect to claims 9-13 and the associated Section 112(b) Rejection, Applicants Remarks (pages 13-14) are persuasive in that page 6, lines 11-25 and Figs. 1-3 provide adequate written description of an auxiliary network termination unit (7) including its components such as a processor (72). Accordingly, the Section 112(b) Rejection has been withdrawn.

With respect to the Section 102 and 103 Rejections, Applicants Remarks have been fully considered but they are not persuasive for the following reasons:
On page 15 of the Remarks, Applicants assert that “In particular, there is nothing in the specifically cited portions of Zhang (and/or Dubin) that teaches or suggests that the required steps are performed by actual (as opposed to virtual) equipment which is actually located in customer premises, let alone the use of a common authentication system associated with both the primary and replacement access networks.”
Examiner respectfully disagrees.
In response, Examiner notes that the prior art reference of ZHANG, Fig. 4, paragraphs 48-49, 76-77, teach the WAN Control Failover Broker (WCFB) 401 which can reside on, e.g. gateway 402. Furthermore, nothing in the claim language excludes the vHGW (as taught by ZHANG) from reading on the claims as recited. Additionally, paragraphs 49, 70, 72, teach the P-GW assigning the management IP address to the gateway, or the vHGW configured to perform authentication when the tunnel is set-up, which is associated with the primary and backup access networks, and Fig. 3., paragraphs 69-70, 72, teach authenticating the gateway 303 as relating to an access network name (APN) (i.e. identity.
In the paragraph bridging pages 15-16 of the Remarks, Applicants assert that “In the invention of claim 1, an association is made in the network (specifically in a common authentication processor) to allow traffic originating from the address in the replacement access network to be identified as valid, and for traffic can be returned to it, without reference to, or routing through, any part of the failed connection, and in particular without having to "double back" from a gateway in the first network as happens with the prior art techniques.”
Examiner respectfully disagrees.
In response, Examiner notes that ZHANG, Figs. 3, 6, paragraphs 48, 68, 89, Table 1 bridging paragraphs 83-84, teach diverting data traffic over a backup alternative connection over a different (i.e. replacement) access technology when a primary connection over a primary access network meets a failover selection criteria. Nothing in the claim language requires routing without having to “double back” from a gateway in the first network.

In view of the foregoing, Examiner respectfully disagrees that the prior art references of record do not teach the features of independent claim 1, as similarly recited in independent claims 9 and 14. Based on all of the above remarks, and absent any changes to the claim language which would clearly distinguish over the prior art of record, Examiner maintains the rejection.


Response to Amendment

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-11 and 14-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Zhang et al. (US20170279664A1), hereinafter ZHANG.

Regarding claim 1, ZHANG teaches A process for diverting data traffic over a replacement connection over a replacement access network when a primary connection over a primary access network meets a failover criterion (ZHANG, Figs. 3, 6, paragraphs 48, 68, 89, Table 1 bridging paragraphs 83-84, teach diverting data traffic over a backup alternative connection over a different (i.e. replacement) access technology when a primary connection over a primary access network meets a failover selection criteria.)
to exchange data between an auxiliary network termination unit and a first network termination equipment, the auxiliary network termination unit and the first network termination equipment being comprised in a Customer Premises Equipment (ZHANG, Fig. 4, paragraphs 76-83, teach gateway 402 comprising WCFB 401 and network termination equipment 403, configured to exchange data.) 
wherein traffic addressed to an allocated network address associated with the Customer Premises Equipment in the primary access network is routed to said Customer Premises Equipment via a network termination address in the replacement access network, (ZHANG, paragraphs 49, 70-72, teach the traffic addressed to an IP address (i.e. allocated network address) associated with a dongle/bridge/gateway (i.e. customer premises equipment) in the primary network is routed to the vHGW via a specific IP address on its WAN-side reserved for accepting incoming tunnels (i.e. via a network termination address in the replacement access network).)
the identity of the network termination address being authenticated by an authentication processor, associated with the primary and replacement access networks, (ZHANG, paragraphs 49, 70, 72, teach the P-GW assigning the management IP address to the gateway, or the vHGW configured to perform authentication when the tunnel is set-up, which is associated with the primary and backup access networks. Furthermore, Fig. 3., paragraphs 69-70, 72, teach authenticating the gateway 303 as relating to an access network name (APN) (i.e. identity).)
which records an association between the allocated network address and an identity of the auxiliary network termination unit associated with the replacement access network, (ZHANG, Fig. 4, paragraphs 48-49, 76-77, teach the WAN Control Failover Broker (WCFB) (i.e. auxiliary network termination unit associated with the replacement access network).)
the association identifying the network termination address of the auxiliary network termination unit as permitted to receive traffic addressed to the allocated network address. (ZHANG, Fig. 4, paragraphs 77-83, Table 1, teach the provisioning rules table using selection criteria to choose a particular communication channel as a backup channel.) 

Regarding claim 2, ZHANG teaches a process according to claim 1, wherein the authentication system only permits routing by the replacement access network in response to failover of the primary access network. (ZHANG, Fig. 5, paragraph 85, teach detection of failure of the primary access network.)

Regarding claim 3, ZHANG teaches A process according to claim 1, wherein the data traffic is diverted to the replacement access network in response to a signal received from a primary network termination associated with the primary routing, the signal being received by way of the replacement access network. (ZHANG, Fig. 3., paragraphs 69-70, teach monitoring the connection state in the primary network for termination associated with the primary network, and receiving the signal by way of the WAN side of the vHGW 309.)

Regarding claim 4, ZHANG teaches a process according to claim 3, wherein the signal comprises authentication data relating to the first network termination equipment associated with the primary access network. (ZHANG, Fig. 3., paragraphs 69-70, 72, teach authenticating the gateway 303.)

Regarding claim 5, ZHANG teaches a process according to claim 4, wherein the authentication data relates to an identity associated with the auxiliary network termination unit connected to the replacement access network. (ZHANG, Fig. 3., paragraphs 69-70, 72, teach authenticating the gateway 303 as relating to an access network name (APN) (i.e. identity).)

Regarding claim 9, ZHANG teaches An auxiliary network termination unit for exchanging communication data with a first network termination equipment, (ZHANG, Figs. 3, 6, paragraphs 66, 89, teach a distributed home gateway arrangement (302/602) (i.e. auxiliary network termination unit for exchanging communication data with a first network termination equipment).)  
the auxiliary network termination unit and the first network termination equipment being comprised in Customer Premises Equipment, (ZHANG, Figs. 3, 6, paragraphs 66-67, 89, teach the distributed home gateway arrangement (302/602) comprising gateway/bridge/dongle 303 located in the periphery of a home domain (i.e. customer premises equipment).)  
the auxiliary network termination unit comprising a programming processor arranged such that on initial connection between the auxiliary termination unit and the first network termination equipment, when a primary access network is in operation, a signal is transmitted to a network-based authentication system (ZHANG, paragraphs 49, 70, 72, teach the P-GW assigning the management IP address to the gateway, or the vHGW configured to perform authentication when the tunnel is set-up, which is associated with the primary and backup access networks. Furthermore, Fig. 5, steps 502, 503, teach detecting a failure or connection loss, which corresponds to detecting a signal, upon initial connection (i.e. setup).)
associating an identity of the auxiliary termination unit connected to a replacement access network with an identity of the first network termination equipment, (ZHANG, Fig. 3., paragraphs 69-70, 72, teach authenticating the gateway 303 as relating to an access network name (APN) (i.e. identity).)
to cause the first network termination equipment to divert communications traffic to, and accept communications traffic from, the auxiliary termination unit having a replacement communications system for connection to a replacement access network when a failover criterion is met in the primary access network, (ZHANG, Figs. 3, 6, paragraphs 48, 68, 89, Table 1 bridging paragraphs 83-84, teach diverting data traffic over a backup alternative connection over a different (i.e. replacement) access technology when a primary connection over a primary access network meets a failover selection criteria.) 
using a network address associated in the network-based authentication system with the first network termination equipment, (ZHANG, paragraphs 49, 70-72, teach the traffic addressed to an IP address (i.e. allocated network address) associated with a dongle/bridge/gateway (i.e. customer premises equipment) in the primary network is routed to the vHGW via a specific IP address on its WAN-side reserved for accepting incoming tunnels (i.e. via a network termination address in the replacement access network).)
the replacement communications system being arranged to be activated in response to a signal from the first network termination equipment indicating that the primary access network has undergone a failover. (ZHANG, Fig. 3., paragraphs 69-70, teach monitoring the connection state in the primary network for a failover associated with the primary network, and receiving the signal by way of the WAN side of the vHGW 309.)

Regarding claim 10, ZHANG teaches An auxiliary network termination unit according to claim 9, configured such that the secondary communications system is disabled if the auxiliary network termination is not connected to the first network termination equipment. (ZHANG, Fig. 4, paragraphs 48-49, 76-77, teach the WAN Control Failover Broker (WCFB) configured to select a different auxiliary network termination if the first auxiliary network termination is not connected to the first network termination equipment.)

Regarding claim 11, ZHANG teaches An auxiliary network termination unit according to claim 9, configured such that the secondary communications system is disabled if the auxiliary network termination unit detects that the first network termination equipment is connected to the primary access network. (ZHANG, Fig. 5, steps 510, 512, paragraphs 87-88, teach determining recover of the main connection sand switching back to the main connection.)

Regarding claim 14, ZHANG teaches A telecommunications system comprising a first network and a second network, the first and second networks being connectable respectively to a primary network termination device comprised in Customer Premises Equipment and an auxiliary network termination device comprised in said Customer Premises Equipment by respective first and second gateways, (ZHANG, Figs. 3, 6, paragraphs 66, 89, teach a distributed home gateway arrangement (302/602) for connecting a primary and secondary networks using a first gateway 303 and second gateway vHGW 304.) 
the first network having a routing processor for initially directing traffic having a first address to the first gateway, (ZHANG, Fig. 3, paragraph 70, teach the first gateway 303 having a first IP address to which traffic is initially directed.) the first gateway being configured to redirect traffic having the first address to the second network in response to a redirection signal received by the second network from the auxiliary network termination device, (ZHANG, Figs. 3, 6, paragraphs 48, 68, 89, Table 1 bridging paragraphs 83-84, teach diverting data traffic over a backup alternative connection over a different (i.e. replacement) access technology when a primary connection over a primary access network meets a failover selection criteria.) 
wherein the first network has an authentication processor responsive to a signal indicative that a device having an identity associated with the network address is in communication with the second network through a device having a previously-authenticated association with the second gateway. (ZHANG, paragraphs 49, 70, 72, teach the P-GW assigning the management IP address to the gateway, or the vHGW configured to perform authentication when the tunnel is set-up, which is associated with the primary and backup access networks. Furthermore, Fig. 3., paragraphs 69-70, 72, teach authenticating the gateway 303 as relating to an access network name (APN) (i.e. identity).)

Regarding claim 15, ZHANG teaches the process according to Claim 1, wherein the auxiliary network termination unit is an add on component which is connectable to a port of the first network termination equipment such that upon the initial connection between the auxiliary termination unit and the first network termination equipment, (ZHANG, paragraphs 49, 65, table 1, teach provisioning a detectable dongle (i.e. add on component connectable to a port) such at that upon the initial connection it is triggered via connectivity.) a signal is transmitted to the authentication processor associating the identity of the auxiliary termination unit associated with the replacement access network with the identity of the first network termination equipment. (ZHANG, paragraphs 49, 65, table 1, teach establishing connectivity via authentication.)

Regarding claim 16, ZHANG teaches the process according to Claim 1, wherein after the failover criterion is met, the authentication processor authorizes a connection link between the primary and replacement access networks. (ZHANG, Fig. 5, paragraph 85, teach detection of failure of the primary access network. Furthermore, Fig. 3., paragraphs 69-70, teach monitoring the connection state in the primary network for termination associated with the primary network, and receiving the signal by way of the WAN side of the vHGW 309.) 

Regarding claim 17, ZHANG teaches the process according to Claim 16, wherein after the failover criterion is met, the authentication processor assigns an IP address to the connection link between the primary and replacement access networks. (ZHANG, paragraphs 49, 70, 72, teach the P-GW assigning the management IP address to the gateway, or the vHGW configured to perform authentication when the tunnel is set-up, which is associated with the primary and backup access networks.)


Regarding claim 18, ZHANG teaches the auxiliary network termination unit of claim 9, wherein the auxiliary network termination unit is an add on component which is connectable to a port of the first network termination equipment such that upon the initial connection between the auxiliary termination unit and the first network termination equipment, (ZHANG, paragraphs 49, 65, table 1, teach provisioning a detectable dongle (i.e. add on component connectable to a port) such at that upon the initial connection it is triggered via connectivity.) the signal is transmitted to the network-based authentication system associating the identity of the auxiliary termination unit connected to a replacement access network with the identity of the first network termination equipment. (ZHANG, paragraphs 49, 65, table 1, teach establishing connectivity via authentication.)

Regarding claim 19, ZHANG teaches the system according to Claim 12, wherein after the failover criterion is met, the network-based authentication system is configured to authorize a connection link between the primary and replacement access networks. (ZHANG, paragraphs 49, 70, 72, teach the P-GW assigning the management IP address to the gateway, or the vHGW configured to perform authentication when the tunnel is set-up, which is associated with the primary and backup access networks.)

Regarding claim 20, ZHANG teaches the system according to Claim 12, wherein after the failover criterion is met, the network-based authentication system is configured to assign an IP address to the connection link between the primary and replacement access networks. (ZHANG, paragraphs 49, 70, 72, teach the P-GW assigning the management IP address to the gateway, or the vHGW configured to perform authentication when the tunnel is set-up, which is associated with the primary and backup access networks.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20170279664A1), hereinafter ZHANG, in view of Durbin et al. (US20060092955A1), hereinafter DURBIN.

Regarding claim 6, although ZHANG teaches all the limitations with respect to claim 5 above, ZHANG does not describe wherein the replacement connection through the replacement access network is only authorised if a second network termination is in direct communication with the primary network termination. 
DURBIN in the same field of endeavor teaches wherein the replacement connection through the replacement access network is only authorised if a second network termination is in direct communication with the primary network termination. (DURBIN, Fig. 3, paragraphs 32-34, teach initiating a direct connection using a second network when a primary network connection becomes unavailable. Furthermore, the connection is authenticated via an access request.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of DURBIN with the teachings of ZHANG to authorize the connection when a direct connection becomes unavailable.  The motivation would be to provide a backup connection to a primary connection when the primary connection is unavailable, wherein the primary and backup connections are to connect first and second networks via a provider network (DURBIN, paragraph 3).

Regarding claim 7, although ZHANG teaches all the limitations with respect to claim 1 above, ZHANG does not describe a computer system including a processor and memory storing computer program code for configured to performing the steps of claim 1. 
DURBIN in the same field of endeavor teaches a computer system including a processor and memory storing computer program code for configured to performing the steps of claim 1. (DURBIN, Fig. 2, paragraphs 27-29, teach implementation via a computer system including a processor 220 and memory 230 storing instructions.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of DURBIN with the teachings of ZHANG to configure a computer system including a processor and memory storing computer program code for configured to performing the steps of claim 1.  The motivation would be to provide a backup connection to a primary connection when the primary connection is unavailable, wherein the primary and backup connections are to connect first and second networks via a provider network (DURBIN, paragraph 3).

Regarding claim 8, although ZHANG teaches all the limitations with respect to claim 1 above, ZHANG does not describe a non-transitory computer readable medium computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer to perform the steps of a method as claimed in claim 1. 
DURBIN in the same field of endeavor teaches a non-transitory computer readable medium computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer to perform the steps of a method as claimed in claim 1. (DURBIN, Fig. 2, paragraphs 27-29, teach implementation via a computer system including a processor 220 and memory 230 storing instructions (i.e. program code).) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of DURBIN with the teachings of ZHANG to configure computer program code that, when loaded into a computer system and executed thereon, cause the computer to perform the steps of a method as claimed in claim 1.  The motivation would be to provide a backup connection to a primary connection when the primary connection is unavailable, wherein the primary and backup connections are to connect first and second networks via a provider network (DURBIN, paragraph 3).

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Joe et al. (US20160286417A1) is directed towards a self-installing customer premise equipment (CPE) device that is capable of automatically registering with, and participating in, a network of CPE devices in response to being powered on (Abstract). More particularly, Fig. 6, step 630, paragraph 43, teach collecting power failure data (block 630), for example, in response to detecting a power failure, CPE device 210 may gather information describing conditions within CPE device 210 at or around the time of the power failure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822. The examiner can normally be reached 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALLI Z BUTT/Examiner, Art Unit 2412